Citation Nr: 0018324	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  93-04 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1981.

In September 1986, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The veteran was informed of this decision 
and did not appeal.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1992 
decision by the RO which denied reopening the veteran's claim 
on the ground that new and material evidence had not been 
submitted.

The veteran and his spouse appeared for a personal hearing 
before the RO in August 1993.  A transcript of that hearing 
is of record.

In a supplemental statement of the case issued in March 1999, 
the RO reopened the veteran's claim, finding that a private 
physician's October 1998 medical report constituted new and 
material evidence.  However, it was held that the claim was 
not well grounded as there was no evidence of record tending 
to show that the veteran had a chronic low back condition 
while on active duty.  In a May 2000 informal hearing 
presentation, the veteran's representative phrased the issue 
on appeal as whether new and material had been submitted in 
order to reopen the veteran's claim.  The Board concurs with 
the veteran's representative, and characterizes the issue as 
stated on the title page.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disorder was last denied by the RO in a September 1986 
decision which held that no evidence tended to show that the 
veteran incurred a low back injury while on active duty; the 
veteran was notified of that decision, but did not appeal.

2.  Since the September 1986 decision, new evidence bearing 
directly and substantially on the veteran's claim has been 
obtained.

3.  Competent evidence has provided a plausible finding that 
the veteran experienced a low back injury while on active 
duty, and competent evidence has established that a plausible 
relationship exists between an in-service low back injury and 
a current diagnosis of a low back disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's September 1986 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that the veteran 
sustained multiple injuries in a motorcycle accident in July 
1980.  DD Form 214 reflects that the veteran was placed on a 
temporary disability retirement list and released from active 
duty in April 1981.  

The veteran filed a claim in May 1981, alleging service 
connection for the injuries he incurred as a result of the 
in-service motorcycle accident.  By an April 1982 rating 
decision, the RO awarded service connection for loss of 
vision in the left eye; residuals of left knee and left tibia 
avulsion; traumatic encephalopathy secondary to right frontal 
cerebral contusions; residuals of a fracture of the left 
zygomatic arch, with rhinoplasty; a laceration scar on the 
left upper eyelid; and left trigeminal nerve neuropathy 
secondary to trauma.

In September 1986, the veteran filed a claim of service 
connection for a low back disorder, alleging that said 
condition was also the result of the in-service motorcycle 
accident.  By a September 1986 decision, the RO denied the 
veteran's low back claim, finding that there was no evidence 
that he had been treated for a back condition during service.  
The veteran did not appeal that decision.  

In October 1991, the veteran submitted another claim based on 
a low back disorder.  In support of his claim, he submitted, 
among other records, medical reports from three private 
physicians reflecting treatment he received for a low back 
disorder between March 1990 and December 1991.  Those medical 
records reflect that the veteran was diagnosed with 
intervertebral disc syndrome of the thoracic and lumbar spine 
and vertebral subluxation complex of the thoracic and lumbar 
spine.  The private physicians specifically related the back 
disorder to a work-related injury the veteran incurred in May 
1990. 

As the additional evidence did not establish that the veteran 
had a chronic back disorder in service, the RO denied the 
claim in January 1992 on the ground that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran initiated a timely appeal of that 
decision.

Additional evidence received since the RO's September 1986 
decision includes a VA outpatient progress report dated in 
August 1993.  A VA physician noted therein that the veteran 
had progressively worsening back pain "with history of head 
injury and low back injury in a motorcycle accident in 
1980."  The VA physician stated the following:

Based upon the [veteran's] history of no 
back symptoms prior to injury and 
continuous low back pain since injury, it 
is likely that he sustained [a] low back 
injury at the time of his head injury in 
the motorcycle accident in 1980 and that 
that is the cause of his continued 
symptoms.

Additional medical records include reports from the veteran's 
primary private physician, dated between May 1990 and 
December 1997; and outpatient treatment records from private 
medical facilities and other private physicians, dated 
between June 1994 and October 1998.  Those records revealed 
complaints, diagnosis, and treatment of low back pain.  

At the August 1993 personal hearing, the veteran reasserted 
that his low back condition was the result of his in-service 
motorcycle accident.  He also claimed service connection for 
a scar, located approximately above the left hip and below 
the rib cage, that he alleged was a residual of the back 
injury he allegedly suffered in the motorcycle accident.  

In a supplemental statement of the case issued in March 1999, 
the RO found that an October 1998 medical report from a 
private physician constituted "new and material" evidence, 
and reopened the veteran's low back claim.  The RO denied the 
claim on the ground that it was not well grounded, as the 
October 1998 medical report established only the existence of 
a current disability, and did not tend to show that the low 
back disorder was either incurred in service or aggravated 
thereby.

New and Material Evidence Criteria and Analysis.  As noted 
above, the veteran's claim of entitlement to service 
connection for a low back disorder was last denied in 
September 1986.  The veteran was properly notified of that 
determination, and he did not appeal.  As such, the September 
1986 decision became final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. § 19.192 (1986).  However, despite the finality of a 
final decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or obtained with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the instant claim, the veteran 
was provided with both the definition of "new and material 
evidence" contained in 38 C.F.R. § 3.156(a), and also with 
the definition of "new and material evidence" from Colvin 
v. Derwinski, 1 Vet. App. 177 (1991), which has since been 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced post-Hodge a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999), the Court further concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In Evans v. Brown, 9 Vet. App. 273, 284-285 (1996) the Court 
stressed that the newly presented evidence need not be 
probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for that last disallowance, i.e., whether the 
medical evidence supports an in-service diagnosis of a low 
back injury, and whether there is a relationship between an 
in-service occurrence and the current low back disorder.  For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the additional evidence presented includes 
competent diagnoses of a low back disorder.  The VA 
outpatient treatment record dated in August 1993 specifically 
indicates that the veteran's current low back disorder is 
likely related to injuries the veteran suffered in the July 
1980 motorcycle accident.  The Board finds that the 
additional evidence is new and that it provides support for 
the claim for service connection for a low back disorder.  
This material bears directly and substantially on the 
specific matter at issue, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  Moreover, the new 
evidence is sufficient to reopen the veteran's claim because 
it contains information contributing to a more complete 
picture of the circumstances surrounding a plausible in-
service origin of his current back disorder.  See Hodge, 155 
F.3d at 1363.  Accordingly, the Board concludes that the 
additional evidence presented since the RO's September 1986 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.

Well-Grounded Criteria and Analysis.  A person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) and see 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (defining a 
well-grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation).  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well-
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  See Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal (and pursuant to Elkins, now that the Board has 
decided to reopen the veteran's claim), is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus, 3 Vet. 
App. at 513; King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim for a low back disorder because he has 
submitted medical evidence of a current low back disorder; 
medical evidence establishing a plausible in-service 
occurrence of the low back disorder; and medical evidence 
establishing a plausible nexus between the suggested in-
service occurrence of a low back injury and the veteran's 
current low back disorder.  See Caluza, supra.  This medical 
evidence of a generalized connection between the veteran's 
in-service experience is sufficient to provide the requisite 
medical evidence of a nexus between service and a current 
disease that is necessary under Caluza to well ground a claim 
of service connection.  Thus, the Board finds that the 
veteran's claim of service connection for a low back disorder 
is well grounded.  See Caluza, 7 Vet. App. at 506; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened and found to be well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Under the circumstances of this case, the Board concludes 
that the findings and opinions of record, coming as they have 
from a myriad of physicians over an extended period of time, 
require clarification.  A number of medical reports of record 
indicated that the veteran's current low back disorder was 
directly and primarily caused by an industrial accident which 
occurred in May 1990.  The Board has conducted a thorough 
review of the service medical and personnel records, and has 
been unable to locate any such record indicating that the 
veteran experienced a low back injury during service.  
However, given the nature and severity of the motorcycle 
accident the veteran experienced while on active duty, and 
with due consideration given to the VA physician's August 
1993 statement regarding a nexus between the current back 
disorder and an in-service back injury, the Board finds that 
additional examination of the veteran's lower back, along 
with a thorough and considered medical opinion regarding the 
origin of the low back disorder, is required in order to 
fully and equitably adjudicate the veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of his claim.

2.  The veteran should be afforded a VA 
orthopedic examination of the spine.  The 
claims file must be made available to the 
examiner for review before the 
examination is performed.  The 
examination should include all 
appropriate tests and studies.  The 
examiner should identify any disorders of 
the spine, and should record pertinent 
complaints, symptoms, and clinical 
findings.  To the extent possible, the 
examiner should render an opinion whether 
any current spine disorder(s) is (are) 
more likely than not related the July 
1980 motorcycle accident, or any other 
in-service injury or incident.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder in light of the medical reports 
and any other evidence added to the 
record since the issuance of the March 
1999 supplemental statement of the case.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative.  A 
reasonable period of time for a response 
thereto should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



